Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "positioned at a height in a range of ±100 mm of the center of gravity of the head of an adult male" in the device described in Claim 10. A claim is indefinite by reference to an object that is variable. See MPEP 2173.05(b) II

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 9 states, "positioned at a height in a range of ±100 mm of the center of gravity of the head of an adult male". The claim must be amended to redefine the positioning and remove the reference to a human being.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekino et al. (US Patent Publication US 2016/0221524 A1). Sekino teaches an airbag for a driver seat (40), comprising: a steering wheel (22) of a vehicle; an inflator (30) stored in the steering wheel; and, an airbag cushion (40) stored in the steering wheel (22) along with the inflator that expands and deploys to restrain an occupant (para [0044]); wherein the airbag cushion contains a steering side panel positioned on a steering wheel side (Q), an occupant side panel located on an occupant side (42D), and, a side panel connecting an edge of the steering side panel (Q) to an edge of the occupant side panel (42D) to configure a side portion of the airbag cushion (44D), the occupant side panel having a larger area than the steering side panel, and an upper portion of the expanded and deployed airbag cushion being thicker in a front/rear direction of the vehicle than a lower portion of the airbag cushion (para [0085]).

With regards to Claim 3: Sekino et al teaches the airbag for a driver seat as with Claim 1 above, wherein the expanded and deployed airbag cushion (40) has a center of the occupant side panel (42D) positioned above a center of the steering side panel (Q) (para[0062]).

With regards to Claim 6: Sekino et al. teaches the airbag for a driver seat as with Claim 1 above, wherein the side panel (44D) is provided between the entire circumference of the edge of the steering side panel (Q) and the entire circumference of the edge of the occupant side panel (42D). 

With regards to Claim 7: Sekino et al. teaches the airbag for a driver seat as with Claim 1 above, wherein the side panel (44D) is continuous on at least a portion of the edge of the occupant side panel (42D). (para [0047])

With regards to Claim 8: Sekino et al. teaches the airbag for a driver seat as with Claim 1 above, wherein a boundary between the side panel (44D) and the occupant side panel (42D) extends at an angle (α) in the backward and upward direction, when the expanded and deployed airbag cushion is viewed from a vehicle width direction. (para [0067])

With regards to Claim 10: Sekino et al teaches the airbag for a driver seat according to Claim 1, wherein an upper end of the occupant side panel (42D) of the expanded and deployed airbag cushion is positioned such that the cushion is deployed in a manner to restrain the driver (para [0044]).

With regards to Claim 11: Sekino teaches the airbag for a driver seat according Claim 1, wherein the airbag cushion (40) has a first vent hole (44hb) that is opened in the side panel (44D) and discharges gas.

With regards to Claim 14: Sekino teaches airbag for a driver seat according Claim 1, wherein the airbag cushion (40) further contains one or more tethers (48) that are provided between pass into the occupant side panel (42D) and the steering side panel (Q), and, the tether (48) has a dimension that tensions when the airbag cushion expands and deploys to pull the occupant side panel toward the steering side panel to keep the shape of the airbag. (para [0048]) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US Patent Publication US 2016/0221524 A1) and in further view of Keyser et al. (US Patent Publication US 2017/0355341 A1). Sekino teaches the airbag for a driver seat (40) according to claim 1, wherein the steering wheel (20) contains: a central hub (26) that stores the inflator (30) and airbag cushion (40), and, a grip (22) that rotates about the hub. Sekino et al. does not teach the grip is a variant other than a circular ring.
Keyser teaches a grip that is a variant other than a circular ring. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino et al. such that it comprised a steering wheel grip other than a circular ring since certain eccentric steering wheel designs, such as, for example, steering wheels lacking an upper rim section, are becoming more common as taught by Keyser et al. (Keyser et al. para [0001]) and provide a desired degree of control.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US Patent Publication US 2016/0221524 A1).
With regards to Claim 4: Sekino et al teaches the airbag for a driver seat according Claim 1 but does not teach wherein the side panel has an arcuate strip shape in a state spread out on a plane, a center in a longitudinal direction of the arcuate strip shaped side panel is positioned on the upper portion of the expanded and deployed airbag cushion, two ends in the longitudinal direction are positioned at the lower portion of the airbag cushion, and, the center in the longitudinal direction of the arcuate strip shaped side panel is wider than the two ends in the longitudinal direction.  
It would have been an obvious matter of design choice to make the different portions of the airbag arcuate strip of whatever form or shape was desired and/or as claimed to accommodate the restraint of the driver by the airbag deployment dependent on vehicle configurations. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
With Regards to Claim 5: Sekino teaches the airbag for a driver seat according to claim 4 but does not teach wherein the two ends in the longitudinal direction of the arcuate strip shaped side panel are connected to each other at the lower portion of the expanded and deployed airbag cushion, and, the width of the center in the longitudinal direction of the arcuate strip shaped side panel is 1.1 to 2.7 times greater than the width of the two ends in the longitudinal direction.
It would have been an obvious matter of design choice to make the different portions of the airbag arcuate strip of whatever form or shape was desired and/or as claimed to accommodate the restraint of the driver by the airbag deployment dependent on vehicle configurations. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US Patent Publication US 2016/0221524 A1) and in further view of Higuchi (US Patent 5,931,498).
With regards to Claim 12: Sekino et al teaches the airbag device (40) of Claim 1 as above. Sekino does not teach a second vent hole in a condition where a portion of a boundary between the side panel and the steering side panel is opened and discharges gas.
Higuchi teaches the airbag cushion (30) has a second vent hole (62a) in a condition where a portion of a boundary (53a) between the side panel (52) and the steering side panel (53) is opened and discharges gas. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised a vent hole in a condition where a portion of a boundary between the side panel and the steering side panel is opened and discharges gas to control the quantity of gas ejected to the exterior of the airbag as taught by Higuchi (Higuchi para [0016]).

Claims 9, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable as with Claim 14 above and in further view of Ishiguro et al. (US Patent Publication US 2015/0239422 A1). 

With regards to Claim 9: Sekino et al. teaches the airbag for a driver seat to Claim 1 but fails to teach a circular steering side panel.
Ishiguro teaches an airbag (10) wherein the steering side panel (54) is circular, the circular steering side panel (54) has a secured region secured to the steering wheel (1), and, the secured region is provided on an upper side of the center (14) of the circular steering side panel (54).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised a circular steering side panel such that it is secured to the periphery of the inlet opening as taught by Ishiguro et al. (Ishiguro et al. para [0081]) and so as to provide a desired configuration.

With regards to Claim 15, Sekino teaches a device of Claim 14 with a plurality of tethers (48) however fails to teach a center panel of a predetermined area connected by circular stitching to an inner side of the occupant side panel (42D).
Fig. 3 of Ishiguro teaches the airbag cushion (10) has a center panel (16) of a predetermined area connected by circular stitching (47) to an inner side of the occupant side panel (15), a plurality of the tethers (18L, 18R, 19L, 19R) are provided, and, the plurality of tethers extend from a plurality of locations on the center panel (16) towards the steering side panel (54).
 It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised the tethers to control the clearance of the airbag cushion sidewalls as taught by Ishiguro et al. (Ishiguro et al. para [003]).

With regards to Claim 16, Sekino teaches a device of Claim 15 however fails to teach the plurality of tethers (48) extending from symmetrical points on the center panel. 
Ishiguro teaches the plurality of tethers (18, 19) extend from symmetrical points on the center panel (16).  (Ishiguro et al [0083]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised the plurality of tethers extending from symmetrical points on the center panel to control clearance between the driver side wall and vehicle body side wall of the airbag in a balanced fashion at airbag inflation as taught by Ishiguro et al. (Ishiguro et al para [0027]).  

With regards to Claim 18, Sekino teaches a device of Claim 14 however fails to teach a tether (48) connected to a lower side of a center of the occupant side panel (42D). 
Fig. 3 of Ishiguro teaches the tether (19L, 19R) is connected to a lower side of a center (16) of the occupant side panel (15).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised the tether connected to the upper side of a center of the occupant side panel to control clearance between the driver side wall and vehicle body side wall of the airbag in a balanced fashion at airbag inflation as taught by Ishiguro et al. (Ishiguro et al para [0027]).  

With regards to Claim 19, Sekino teaches a device of Claim 14 however fails to teach a tether (48) connected to an upper side of a center of the occupant side panel (42D). 
Fig. 3 of Ishiguro teaches the tether (18L, 18 R) is connected to an upper side of a center (16) of the occupant side panel (15).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised the tether connected to the upper side of a center of the occupant side panel to control clearance between the driver side wall and vehicle body side wall of the airbag in a balanced fashion at airbag inflation as taught by Ishiguro et al. (Ishiguro et al para [0027]).  

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US Patent Publication US 2016/0221524 A1) and in further view of Hotta et al (US Patent Publication US 2018/0281731 A1). 

With regards to Claim 13, Sekino et al. teaches the driver seat airbag according to Claim 1. Sekino does not teach the vent hole that is opened in the steering side panel and discharges gas. 
Hotta teaches a vent hole (29) that is opened in the steering side panel (26).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised a vent hole for exhausting excessive inflation gas having flowed in the airbag body as taught by Hotta. (Hotta et al. [0041])

With regards to Claim 17, Sekino teaches a device of Claim 14 however fails to teach the center panel (66) connected to a biased position on a lower side of the occupant side panel (15).
Fig 15 of Hotta teaches an airbag (21A) for a driver (MD) seat wherein the center panel (31a) is connected to a biased position on a lower side of the occupant side panel (31A) such that the center panel 31a. was positioned lower than the area of impact.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it the center panel connected to a biased position on a lower side of the occupant side panel to configure a front-collision receiving surface 32 which can receive the driver (MD) moving forward during the head-on collision of the vehicle as taught by Hotta. (Hotta et al. [0042])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US Patent Publication US 2016/0221524 A1) and in further view of Hotta et al. (US Patent Publication 2019/0001915 A1). 
Sekino teaches the airbag (40) for a driver seat according Claim 1 but fails to teach a portion of the inflator is inserted into the airbag cushion (40) through the steering side panel (Q), and a predetermined gas discharging port is formed in the portion, the airbag cushion further has a flow-regulating material connected to the steering side panel and covering a portion of the inflator, and, the flow-regulating material contains an opening part below a portion of the inflator.
Hotta teaches a portion of the inflator (24) is inserted into the airbag cushion (10) through the steering side panel (12), and a predetermined gas discharging port (25F, 25B) is formed in the portion, the airbag cushion further has a flow-regulating material (34D) connected to the steering side panel (12) and covering a portion of the inflator, and, the flow-regulating material contains an opening part (26L, 26R) below a portion of the inflator (Fig. 12D). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Sekino such that it comprised the portion of the inflator inserted into the airbag cushion to provide stabilization of the inflation gas in the airbag deployment as taught by Hotta. (Hotta et al. [0023])


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Ganci whose telephone number is (571)272-6577. The examiner can normally be reached Monday - Friday 7:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/mg/

/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616